                      Case 1:16-cv-05087-JGK Document 11 Filed 10/06/19 Page 1 of 1

Federal Defenders                                                                                     Southern District
                                                                       52 Duane Street-10th Floor, New York, NY lb007
OF NEW YORK, INC.                                                                Tel: (212)A17-8700 Fax; (212) 571-0392


David E. Patton                                                                                  Southern Distric1 rj'Nl'W York
Executive Dircctnr                                                                                   Jennifer L. Brown
                                                                                                      Attorney-in-Charge




                                                     October 6, 2019


        Hon. John G. Koeltl
        United States District Judge
        Southern District of New York
        United States Courthouse
        500 Pearl Street
        New York, New York 10007

        Re: Frias v. United States of America
            16 C:v. 508'7 (JGK)
            07 Cr. 103 (JGK)                            7tf)
        Your Honor:                                                1J-I ,/.
                                                                     fl?//7-
                                                                                         bl(S---~
                                                                                           0-~
               Plaintiff asks leave to wjthdraw his petition in the above captioned matter which
        challenges his conviction on Count 2 on the under1ying indictment. Mr. Frias ~as released
        from custody in February of2017 and his term of supervised release is due to expire in February
        of 2020. He is serving concurrent three years terms of supervised release on Counts 1 and 2.

                     Thank you far your attention to this matter


                                                          Respectfully submitted,

                                                            ~#~
                                                          Mark B. Gombiner
                                                          Attorney for Jordany Frias

         cc: A.U.S.A. Laurie Korenbaum




                                                                    USDC SONY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED

                                                                                    /7,--:-JF z-a-·--··
                                                                    DOC# - - - - . -·
                                                                    o,.::il:: FILFD: _         .. I-- ,
